FILED
                            NOT FOR PUBLICATION                             FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30174

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00138-RHW

  v.
                                                 MEMORANDUM *
PEDRO BRISENO-MARIN, a.k.a. Juan
Lopez-Lopez, a.k.a. Sergio Marin-
Hernandez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Pedro Briseno-Marin appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Briseno-Marin contends that the district court procedurally erred by failing

to: (1) calculate the advisory Guidelines range; (2) remain cognizant of the

guidelines throughout sentencing; and (3) adequately explain the reasons for the

sentence imposed. The record reflects that the district court did not procedurally

err. See United States v. Carty, 520 F.3d 984, 991-95 (9th Cir. 2008) (en banc).

Moreover, any such error by the district court did not affect Briseno-Marin’s

substantial rights. See United States v. Olano, 507 U.S. 725, 734-35 (1993).

      Briseno-Marin also contends that his sentence is substantively unreasonable.

The sentence was reasonable in light of Briseno-Marin’s continued recidivism, the

need for deterrence, and the breach of trust as evidenced by Briseno-Marin’s illegal

reentry a mere month after his last deportation. See U.S.S.G. Ch.7, Pt. A(3)(b); see

also Carty, 520 F.3d at 993.

      AFFIRMED.




                                          2                                     10-30174